UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7001


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MELDON IRVIN WASHINGTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:00-cr-00287-REP-1)


Submitted:    January 12, 2010              Decided:   January 26, 2010


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Meldon Irvin Washington, Appellant Pro Se. John Staige Davis, V,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Meldon Irvin Washington appeals the district court’s

order   denying     his   motion     for    reduction   of     sentence      under    18

U.S.C. § 3582(c)(2) (2006).                We have reviewed the record and

find    no   reversible     error.         Accordingly,       we    affirm   for     the

reasons stated by the district court.                   See United States v.

Washington, No. 3:00-cr-00287-REP-1 (E.D. Va. May 7, 2009).                           We

dispense     with    oral    argument       because     the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2